By the Court,

Kingman, C. J.
This cause must be dismissed. The law allows no appeal in a criminal case, until its final determination. The court below refused to discharge the appellant, on motion. He still continues liable - to further proceedings in the case, and, till a final determination, we have no jurisdiction. It would be a bad precedent for us to establish, to exercise illegal authority over a case, even at the request of both parties, as in this case,
v We are clearly of opinion that the appellant was not entitled to his discharge, as a matter of right. He must abide by the discretion of the court and prosecuting attorney in the case. These are the views of the law we now entertain, after carefully examining the very full briefs of the counsel, and such authorities as are in our reach. We do not so decide, but at the request of counsel for both sides, express only our present views. • •
All the justices concurring.